IN THE COURT OF APPEALS OF IOWA

                                   No. 17-1716
                               Filed June 6, 2018


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

BRIAN MCCONNELEE
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Delaware County, Stephanie C.

Rattenborg, District Associate Judge.



      Brian McConnelee appeals from judgment and sentence entered upon his

guilty plea. AFFIRMED.




      John J. Bishop, Cedar Rapids, for appellant.

      Thomas J. Miller, Attorney General, and Louis S. Sloven, Assistant Attorney

General, for appellee.




      Considered by Danilson, C.J., and Mullins and McDonald, JJ.
                                         2


DANILSON, Chief Judge.

       Brian McConnelee appeals from judgment and sentence entered upon his

guilty plea, contending his attorney was ineffective in allowing him to plead guilty

without a factual basis. We affirm.

       McConnelee entered into an agreement whereby he would plead guilty to

the charge of possession of a controlled substance (methamphetamine), second

offense, in violation of Iowa Code section 124.401(5) (2016), and the State would

drop charges of third-offense possession of a controlled substance and operating

while license revoked. The district court accepted McConnelee’s plea and entered

an order imposing a sentence of two years in prison; a fine of $625, which was

suspended; a $125 law enforcement surcharge; a $10 DARE fee; and a 180 day

driver’s license suspension. McConnelee appeals.

       “Where a factual basis for a charge does not exist, and trial counsel allows

the defendant to plead guilty anyway, counsel has failed to perform an essential

duty.” State v. Schminkey, 597 N.W.2d 785, 788 (Iowa 1999). “A factual basis

can be discerned from four sources: (1) inquiry of the defendant, (2) inquiry of the

prosecutor, (3) examination of the presentence report, and (4) minutes of

evidence.” State v. Ortiz, 789 N.W.2d 761, 768 (Iowa 2010). “[W]e have held the

record does not need to show the totality of evidence necessary to support a guilty

conviction, but it need only demonstrate facts that support the offense.” Id.

       McConnellee argues there is nothing in the record to support a finding he

“knowingly or intentionally possessed a controlled substance.” Intent is rarely

subject to direct proof. See Schminkey, 597 N.W.2d at 789. “[T]he facts and

circumstances surrounding the act, as well as any reasonable inferences to be
                                        3


drawn from those facts and circumstances, may be relied upon to ascertain the

defendant’s intent.” Id.

       Here, the minutes of evidence show McConnelee had “a large object in [his]

front right pocket,” which turned out to be “two items of drug paraphernalia”: “one

item was a pink broken meth pipe and the other was a light bulb meth pipe with

residue.”   Officer Trumblee recognized the items as paraphernalia used to

consume methamphetamine. Officer Trumblee “also located a scale, several

baggies, and a silver triangle in the pocket of [McConnelee’s] hooded sweatshirt,”

and “the triangle also had residue on it.”     Field-testing of the paraphernalia

indicated the pink pipe tested positive for methamphetamine. This circumstantial

evidence supports a very reasonable inference that McConnelee knowingly and

intentionally possessed methamphetamine.

       McConnelee has failed to prove counsel breached a duty in allowing him to

plead guilty. We therefore affirm.

       AFFIRMED.